Relator appeals from an order of the Supreme Court, Clinton County Special Term, which dismissed a writ of habeas corpus. He was first convicted of the crime of burglary, third degree, upon a plea of guilty, and sentenced to *912Elmira Reformatory to be there dealt with according to law. At the time appellant committed the crime, and at the time he was sentenced, the maximum punishment for burglary, third degree, was imprisonment for ten years. On February 1, 1935, appellant was paroled from the reformatory. One of the conditions of his parole was that if convicted of another crime while on parole he would be compelled to serve the balance of the reformatory sentence in addition to any sentence imposed for the subsequent crime. On June 24, 1937, he was convicted of manslaughter, first degree, and sentenced to a term of from twenty to forty years in Sing Sing prison. At that time there was still five years, eleven months and nine days to run on the reformatory sentence. The Commissioner* of Correction directed the transfer of appellant from the Elmira Reformatory, although he was not physically present there, to serve the remainder of the reformatory sentence before he began service of the manslaughter sentence. That this procedure was proper is not open to debate {People ex rel. Sensing v. Morhous, 269 App. Div. 719). Order unanimously affirmed. Present — ■ Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.